DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22,  and 26-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Oh et al (US 2007/0202785).
Regarding claim 21:	 The prior art of Oh et al teaches a multi-chamber carrier head with a textured elastic flexible membrane 108. The method of fabricating a membrane for a carrier head of a chemical mechanical polishing apparatus of Oh et al is taught where the method comprising: molding a material in a mold to provide the membrane see [0009], wherein a surface of the mold that correspond to a substrate receiving surface of the membrane has a first region that is sandblasted see [0010] and a second region surrounding the central portion that is smoother than the first region such that the substrate receiving surface of the membrane as molded has a central region having a first surface roughness and an edge region surrounding the central portion having a second surface roughness less than the first surface roughness.  

Regarding claim 22:	The method of claim 21, wherein the second region of the surface of the mold is polished. See the discussion of polishing the mold with glass beads see [0010] and [0034] Oh et al.

 
Regarding claim 26:	 The method of claim 24, wherein the first surface roughness is greater than about 15 microinches.  See [0035] of Oh et al where the surface roughness is stated as 60-80 microinches.

Regarding claim 27:	The method of claim 24, wherein the first surface roughness is greater than 20 microinches.  See [0035] of Oh et al where the surface roughness is stated as 60-80 microinches.

Regarding claim 28:	The method of claim 21, wherein a surface roughness profile across the substrate receiving surface has a negative gradient with respect to a distance from a center point of the membrane.  See [0027] Oh et al where the flaps on the edge regions can be textured while the center is smoother.

Regarding claim 29:	The method of claim 21, wherein the first surface roughness of the central portion is sufficient to prevent from sticking to a backside of a substrate.  See [0007], [0026] of Oh et al.

Regarding claim 30:	The method of claim 21, wherein a width of the edge region is less than about 25 percent of a width of the central region.  See [00008] of Oh et al see also [0023] and [0024] where the difference in width from center to edge of the membrane is recited.

Regarding claim 31:	The method of claim 21, wherein the edge portion and the central portion consist of the same material.  See [0023] of Oh et al.

Regarding claim 32:	The method of claim 21, wherein the material is selected from a group consisting of chloroprene, silicon, and ethylene propylene diene M-class rubber. See the materials of construction of the flexible membrane 108 recited in [0023] of Oh et al.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oh et al (US 2007/0202785) in Marquardt et al (6,758,939).
The teachings of Oh et al were discussed above.
The prior art of Oh et al fails to teach:
Regarding claim 23:	The method of claim 21, wherein the mold comprises a stainless steel 
mold.  

Regarding claim 24:	 The method of claim 21, wherein the second surface roughness is less than about 10 microinches.  

Regarding claim 25:	 The method of claim 24, wherein the second surface roughness is less than about 5 microinches. 

The prior art of Marquardt et al teaches a laminated wear ring (flexible structure that supports the wafer in CMP) where stainless steel is recited in the abstract and the paragraph that joins columns 4 and 5as a preferred material of construction as it is a material that avoids flexing during the polishing process and is resilient to withstand the harsh chemical and physical environment of CMP. The prior art of Marquardt et al also suggests using a coating or liner to change the properties of the wear ring to include the surface roughness see col. 4 lines 28-col. 7 line 35. Recall Oh et al suggested making the center or edge smooth or rough as desired depended upon the degree of sticking necessary to the wafer to provide ample support while allowing from ease of removal. Thus it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to adjust the material of construction such as using stainless steel as suggested by Marquardt for the flexible membrane of Oh et al as it is a chemically and mechanical robust material that can endure the harsh CMP process and to adjust/optimize the surface roughness in order to provide the optimal balance of wafer support yet offer the level of friction or even sticking as desired by using a coating or liner as suggested in the prior art of Marquardt et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkinson et al (US 7,086,939) teaches a CMP retaining ring with a polymer backing that changes the elastic modulus. The retaining ring as an upper and lower portion made of different materials with different properties include surface roughness. See col. 3 lines 56-65 and col. 4 lines 42-58.
Fukaya et al (US 2005/0028931) teaches a CMP apparatus with an elastic membrane made of various preferred materials of construction such as ethylene propylene rubber and adding coating to change the thickness of the center or edge of the membrane and change the roughness. See [0065] and [0069].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716